NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 09a0560n.06

                                              No. 07-2432

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                Plaintiff-Appellee,             )        ON APPEAL FROM THE
                                                )        UNITED STATES DISTRICT COURT
                                                )        FOR THE EASTERN DISTRICT
v.                                              )        OF MICHIGAN
                                                )
                                                )
MARCO STRICKLAND,                               )
                                                )        OPINION
                Defendant-Appellant.            )



BEFORE: GILMAN and McKEAGUE, Circuit Judges; SARGUS, District Judge*

        Sargus, District Judge. Following trial to a jury, Defendant-Appellant Marco Strickland

appeals his conviction of attempted possession with intent to distribute a controlled substance and

the imposition of a life sentence. As grounds for his appeal, Strickland asserts that (1) the

Government engaged in sentencing entrapment, (2) the district court erroneously granted a

continuance in violation of his right to a Speedy Trial, and (3) the Government failed to prove that

he took a substantial step toward the commission of the offense of attempted possession. Because

we find Strickland’s assertions to be without merit, we affirm.




        *
          The Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District of
Ohio, sitting by designation.
                                                 I.

       In the summer of 2004, Timothy Jones, a confidential informant, was cooperating with a

drug task force in Atlanta, Georgia to earn a sentencing reduction for a prior drug conviction.

Strickland’s cousin, Dexter, introduced Strickland to Jones. At the time, Strickland lived in

Michigan and was visiting his family in Atlanta.

       On July 22, 2004, Jones called Task Force Agent Rios who was posing as Jones’s drug

supplier, “Carlos.” Jones informed Rios that he had met Strickland, and that Strickland had

informed him that he was in search of a cocaine supplier. Jones facilitated a telephone introduction

between “Carlos” and Strickland. The following day, Strickland, Jones and “Carlos” met at a

restaurant. Another task force agent, Jason Summers, posed as a bodyguard and sat adjacent to the

table, which enabled him to overhear the conversation between Agent Rios and Strickland.

       Strickland advised that he was selling kilogram quantities of cocaine in the Detroit area for

$24,000 per kilogram, and was interested in purchasing five kilograms of cocaine. Strickland

informed Agent Rios that he had enough money for one kilogram, but that he “wanted to buy one

and get four more fronted to him.” (Summers, Trial Tr. at 42.) When Agent Rios equivocated about

advancing four kilograms to Strickland for later sale and re-payment, Strickland provided the

address to his mother’s home in an attempt to assure “Carlos” that he would be repaid in full.

       Agent Rios recorded several telephone conversations with Strickland between July 23 and

July 28, 2004. On one of the calls, Strickland bragged that he could “mess up 20 girls in a week,”

meaning that he could “distribute 20 kilos of cocaine in a week’s time.” (Id. at 74-75).

       Agent Rios told Strickland that he could arrange a meeting with someone in the Detroit area

who could sell Strickland several kilograms of cocaine. Agent Rios then contacted the Detroit DEA


                                                -2-
and a confidential informant named “Antonio,” whose real name is Walter Ramirez, about assisting

Strickland. Ultimately, Agent Patrick Caldwell was assigned to the investigation in Detroit. On

July 30, 2004, “Antonio” telephoned Strickland claiming that he had just returned from Colombia

with a supply.

       Later that day, Ramirez/“Antonio” met Strickland and negotiated the transaction. Under

its terms, Strickland would provide $40,000 as an initial payment for five kilograms of cocaine at

$18,000 per kilogram and would repay the remaining $50,000 from the proceeds of the sale of the

drugs. Ramirez claimed he was going to Atlanta to pick up the cocaine and would call Strickland

when he returned to Detroit.

       On August 4, 2004, Agent Caldwell taped fabric softener sheets around five books to

simulate the appearance of block-kilograms of cocaine, placed them in a large black suitcase and

put the suitcase in the trunk of an undercover vehicle. Ramirez then called Strickland and said he

had returned from Atlanta with the cocaine.

       When they met, Strickland had only $20,000 with him and claimed that he intended to

collect another $20,000 from a friend who was still at work. Ramirez called a Spanish-speaking

agent, purportedly his supplier, and, speaking in Spanish, asked whether the agents wanted him to

proceed with the deal under the circumstances. The agent told Ramirez to proceed. Strickland then

passed $20,000 to Ramirez. Ramirez directed Strickland to the trunk of his car in the parking lot

and gave Strickland the key to the trunk. Strickland was arrested after opening the trunk and lifting

out the suitcase as he was returning to his own vehicle.

       On August 17, 2005, the grand jury returned an indictment charging Strickland with a

violation of 21 U.S.C. §§ 846 and 841(a)(1). Strickland filed a motion to dismiss the indictment


                                                -3-
on December 23, 2005. He asserted that the offense charged in the indictment was not supported

by sufficient evidence. The district court denied the motion, concluding that Strickland’s challenge

to the competency of the evidence did not provide a basis for the dismissal of the indictment, which

was valid on its face. Noting that, even if inadequacy of the evidence could provide a basis for

dismissal, the district court found no merit to Strickland’s claim that the Government lacked

evidence of a consummated deal or any physical or measurable narcotics.

        Strickland entered a plea of not guilty to the offense in the indictment. On June 1, 2006, the

Government filed a notice of a sentencing enhancement pursuant to 21 U.S.C. § 851(a), setting

forth two prior felony drug convictions on which it would rely to increase Strickland’s sentence

to a mandatory life term.

        The parties stipulated to several extensions of the pretrial motion cut-off date. Further

excludable delays occurred when Strickland’s appointed counsel withdrew, and he retained new

counsel. The district court conducted a pretrial hearing on September 14, 2006 and set the trial date

for October 3, 2006. The following day, the Government moved for a continuance because the case

agent was unavailable due to his scheduled appearance in another four-week trial.                        Over

Strickland’s objection, the district court determined that the ends of justice required the

continuance, and adjourned the trial until November 28, 2006.

        The trial began on November 28, 2006.1 The jury returned a verdict of guilty and found that

the amount of cocaine involved in the offense was five kilograms or more.



        1
         Prior to trial, the Government provided defense counsel with a plea offer of a ten-year term of
imprisonment. The district judge engaged in a colloquy with Strickland to ascertain whether he was fully
aware of the plea offer and its terms, and was voluntarily rejecting it. Strickland affirmed that he was
aware of the offer, but that he rejected it, despite the court’s admonition that “[i]f you’re convicted, I will
have no alternative, no discretion but to sentence you to life.” (11/28/06 Tr. at 5.)

                                                     -4-
        The United States Probation Office prepared a presentence report (“PSR”) for Strickland

and found a base offense level of 32 under U.S.S.G. § 2D1.1(c)(4) and a criminal history category

of VI.2 The Probation Office attributed between 5 and 15 kilograms of cocaine to Strickland for

purposes of sentencing. These calculations resulted in a Guideline range of 210 to 262 months of

imprisonment.

        Strickland filed a motion for a downward departure and objected to the application of the

mandatory life sentence enhancement. On October 24, 2007, the district court sentenced Strickland

to the statutory life term of imprisonment. Strickland timely appealed.

        The Court appointed counsel for Strickland’s direct appeal. After his counsel filed his

opening appellant’s brief, Strickland moved for permission to file a supplemental pro se brief. His

counsel later filed a reply brief. After briefing was complete, Strickland's counsel moved to

withdraw. The Court granted that motion in April, 2009.

        Strickland then filed another motion, seeking “an attorney only for my assistance in filing

these issues pro-se” and sought a continuance in which to prepare additional briefing. The clerk’s

office entered an order denying Strickland's motion to file a supplemental brief, and presumably

denied his motion for assistance and additional time. Thus, the matter is submitted on the briefs

filed by Strickland’s then-counsel and the Government.3


        2
         Strickland did not receive an enhancement under U.S.S.G. § 4B1.1. The district court did not
consider him a career offender at sentencing.

        3
         The briefs filed by Strickland's former counsel address the issues that Strickland sought to raise
pro se, with the exception of a matter related to his arraignment hearing. During the hearing, the
Magistrate Judge and the Assistant United States Attorney apparently believed that the indictment
charging Strickland with attempt to possess with intent to distribute a controlled substance did not raise a
cognizable offense. The Magistrate Judge indicated on the record that she believed the matter would have
to go back to the grand jury. (Record on Appeal (“ROA”) at 47-48.) Strickland argues that this issue was
never addressed.

                                                    -5-
                                                     II.

A.      Sentencing Enhancement

        Strickland asserts that the Government violated his due process rights because law

enforcement agents engaged in outrageous conduct when they controlled and structured a fictitious

drug deal so that the offense would involve more than five kilograms of cocaine, thereby triggering

the mandatory sentence of life imprisonment. Strickland maintains that the district court erred in

applying the mandatory life sentence under 21 U.S.C. § 841(b)(1)(A) and that he should have been

sentenced under the statutory range of ten years to life under § 841(b)(1)(B) for one kilogram.4

Strickland complains that the agents manipulated him and enabled him to attempt to possess a

larger quantity of the drug than he actually had the means to possess. He asserts that the

Government engaged in sentencing entrapment to increase his penalty and that the most cocaine

he could be assessed was one kilogram.


         It is not clear why the Magistrate Judge thought the indictment did not state a cognizable offense.
The district judge noted in his Order denying Strickland’s motion to dismiss the indictment that the
Magistrate Judge later recognized she had been mistaken in her belief that attempt to possess with intent
to distribute was not cognizable under 18 U.S.C. § 846. (ROA at 76, n.6.) In any event, a week later, on
September 7, 2005, Strickland was arraigned and entered a plea of not guilty to the charge in the
indictment. There is no basis for an appeal as it relates to this issue and Strickland’s concerns about it in
his pro se brief have no merit.
        4
         Strickland apparently seeks to assert a constitutional challenge to his sentence on due process
grounds, and not a challenge to the validity of his conviction. See Appellant’s Opening Brief, at p. 12
(“A constitutional challenge to a sentence is reviewed de novo.” (citation omitted)). The doctrine of
sentencing entrapment, however, typically arises in the context of downward departures under the
Guidelines. The separate legal doctrine of “outrageous Governmental conduct” analyzes the
Government’s behavior in inducing the crime which may, if egregious, violate due process. United States
v. Russell, 411 U.S. 423, 431-32 (1973). This doctrine acts as a bar to the conviction of a defendant; it is
not a defense to sentencing. Id.; see also United States v. Bussell, 226 F. App’x 393, 396-99 (6th Cir.
2008) (“Normally, outrageous Governmental conduct is framed as a defense to criminal charges by which
a ‘defendant argues that the Government's involvement in creating his crime (i.e., the means and degrees
of inducement) was so great that a criminal prosecution for the crime violates the fundamental principles
of due process.’”) (citing United States v. Warwick, 167 F.3d 965, 974 (6th Cir.1999) (internal quotations
omitted)).

                                                    -6-
        “The concept of sentencing entrapment is an offshoot of the subjective theory of entrapment,

mainly applied in narcotics cases under the [then-mandatory] federal sentencing guidelines.” Sosa

v. Jones, 389 F.3d 644, 649 (6th Cir. 2004).5 “[S]entencing entrapment occurs where outrageous

Government conduct overcomes the will of a defendant predisposed to deal only in small quantities

of drugs, for the purpose of increasing the amount of drugs and the resulting sentence imposed

against that defendant.” Id. (quoting United States v. Williams, 109 F.3d 502, 512 (8th Cir. 1997)

(citations and internal quotation marks omitted)).

        Sentencing entrapment focuses on the defendant’s lack of predisposition to commit the

greater offense. United States v. Sanchez, 138 F.3d 1410, 1414 (11th Cir. 1998). Sentencing factor

manipulation, a term Strickland uses interchangeably with entrapment, “focuses on the

Government’s conduct. ‘It requires us to consider whether the manipulation inherent in a sting

operation, even if insufficiently oppressive to support an entrapment defense, . . . or due process

claim, . . . must sometimes be filtered out of the sentencing calculus.’” Id. at 1414 (quoting United

States v. Connell, 960 F.2d 191, 194 (1st Cir. 1992)).

        This Court has neither expressly adopted nor disavowed the doctrines of sentencing

entrapment or sentencing manipulation. See United States v. Watkins, 179 F.3d 489, 503 n.14 (6th

Cir. 1999) (“We note that this court has yet to acknowledge that sentencing entrapment, even if

proven, constitutes a valid basis for a downward departure.”); United States v. Landers, 2003 WL
5
          In United States v. Staufer, 38 F.3d 1103, 106-07 (9th Cir. 1994), the court noted that the
concept of sentencing entrapment developed in response to perceived abuses of the restrictive scheme of
the federal sentencing guidelines. When the doctrine has been applied, courts use sentencing entrapment
as a basis for a downward departure under the Guidelines. The concerns advanced by the doctrine seem
less compelling, however, in a post-Booker era in which trial judges have greater discretion to address all
matters related to sentencing and juries are required to find all sentencing enhancement factors affecting
the statutorily mandated sentencing range beyond a reasonable doubt.

                                                    -7-
202176, 58 F. App’x 108, 110 (6th Cir. 2003) (“[T]he Sixth Circuit has yet to adopt the concept of

‘sentencing manipulation,’ or the continued purchase of illicit drug quantities so as to drive up the

sentencing exposure of the defendant.”); Sosa, 389 F.3d at 649 (acknowledging doctrine of

sentencing enhancement as explained by other courts, but not specifically recognizing or adopting

it); United States v. Gardner, 488 F.3d 700, 716-17 (6th Cir. 2007) (“[N]either this court nor the

Supreme Court officially has recognized the theory of sentencing entrapment.”)

       Despite Strickland’s invitation to do so now, this Court need not, in the context of this case,

formally adopt these ameliorative doctrines. The evidence demonstrates that Strickland was

predisposed to commit the greater offense of attempted possession with intent to distribute five

kilograms of cocaine. Strickland’s cousin, Dexter, introduced Strickland to the Atlanta confidential

informant/drug dealer, Timothy Jones, for the purpose of entering into a drug transaction. From

the outset, Strickland informed Jones and his purported supplier, Agent Rios, that he was selling

kilogram quantities of cocaine in the Detroit area and wanted to purchase five kilograms.

Throughout the reverse sting operation, Strickland repeatedly communicated his intention to

purchase a portion of the drugs and to have the remaining quantity “fronted” to him for repayment

with the proceeds of the drug resales. He negotiated with the agents for five kilograms and agreed

to pay a $40,000 downpayment. On the day of the final transaction, he explained that he had only

$20,000, which he gave to Ramierez. He left the restaurant and picked up what he believed to be

five kilograms of cocaine.

       In this case, the undercover agents did not decide beforehand the type or amount of drugs

Strickland would buy; Strickland bargained for five kilograms of cocaine. The agents did not, for

instance, suggest that Strickland bring a weapon to the transaction, continue the operation to include


                                                 -8-
more drug deals or otherwise manipulate the defendant into conduct that would enhance his

sentence or increase his punishment. Manipulative tactics such as these have, in fact, prompted

courts to decrease a defendant’s sentence using the doctrine of sentencing entrapment. In those

cases, courts exclude from the offense level that amount of drugs the defendant establishes he or

she was not predisposed to purchase, or discount conduct that he or she was not inclined to do

without inappropriate Government encouragement. Here, by contrast, the evidence supports the

conclusion that Strickland was predisposed to commit the crime of attempted possession with intent

to distribute five kilograms of cocaine, obviating the necessity to apply the concept of sentencing

entrapment to adjust his sentence.

B.     Continuance and Speedy Trial

       Strickland also contends that the trial court abused its discretion in granting an ends-of-

justice continuance of the trial date that resulted in a violation of his right to a speedy trial. The

district court granted the Government’s request for a continuance based on the representations that

the case agent, Special Agent Patrick Caldwell, was unavailable because he was scheduled to

appear in another four-week trial.

       Under the terms of the Speedy Trial Act, in any case in which a plea of not guilty is entered,

the trial of a defendant charged in an indictment “shall commence within seventy days from the

filing date (and making public) of the . . . indictment, or from the date the defendant has appeared

before a judicial officer of the court in which such charge is pending, whichever date last occurs.”

18 U.S.C. § 3161(c)(1). Any period of delay resulting from a continuance is deemed excludable

delay for the purposes of the Speedy Trial Act if the judge finds, in accordance with 18 U.S.C. §

3161(h)(7)(A), that the interests of justice outweigh the best interests of the Defendant and the


                                                 -9-
public in a speedy trial. The factors, among others, that a judge must consider in determining

whether to grant an ends-of-justice continuance are as follows:

       (i)     Whether the failure to grant such a continuance in the proceeding would be
               likely to make a continuation of such proceeding impossible, or result in a
               miscarriage of justice.

       (ii)    Whether the case is so unusual or so complex, due to the number of
               defendants, the nature of the prosecution, or the existence of novel questions
               of fact or law, that it is unreasonable to expect adequate preparation for
               pretrial proceedings or for the trial itself within the time limits established
               by this section.

       (iii)   Whether, in a case in which arrest precedes indictment, delay in the filing
               of the indictment is caused because the arrest occurs at a time such that it is
               unreasonable to expect return and filing of the indictment within the period
               specified in section 3161(b), or because the facts upon which the grand jury
               must base its determination are unusual or complex.

       (iv)    Whether the failure to grant such a continuance in a case which, taken as a
               whole, is not so unusual or so complex as to fall within clause (ii), would
               deny the defendant reasonable time to obtain counsel, would unreasonably
               deny the defendant or the Government continuity of counsel, or would deny
               counsel for the defendant or the attorney for the Government the reasonable
               time necessary for effective preparation, taking into account the exercise of
               due diligence.

18 U.S.C. § 3161(h)(7)(B).6

       Following the return of the indictment on August 17, 2005, the defense filed several pretrial

motions that caused periods of delay that were excluded in the speedy trial computation. On

October 3, 2006, the Government notified the district court that the case agent was unavailable and

asserted that he was an essential witness. The Government moved for a continuance pursuant to

18 U.S.C. § 3161(h)(3)(A), which provides that a period of delay resulting from the absence or



       6
        The district court conducted its analysis under former 18 U.S.C. § 3161(h)(8)(B). Congress
subsequently amended and renumbered this provision as subsection (7).

                                                 -10-
unavailability of an essential witness “shall be excluded in computing the time within which . . .

the trial of any such offense must commence.” Strickland opposed the motion for a continuance,

although he did not move for a dismissal of the indictment.7

        Strickland maintains that the Government failed to demonstrate that Agent Caldwell was

required to be at the other trial continuously or during the time he would be required to testify in

the instant case. He contends that another agent, such as Agent Rios, could have served as case

agent, and that Agent Caldwell’s actual testimony at trial was brief, undercutting the Government’s

prior assertion that he was an essential witness.8

        The decision of whether to grant an ends-of-justice continuance under the Speedy Trial Act

is within the sound discretion of the district court. United States v. Howard, 218 F.3d 556, 563 (6th

Cir. 2000).9 A defendant must prove actual prejudice to obtain a reversal on appeal of the trial




        7
          If the Speedy Trial Act deadline is not met, as extended by Section 3161(h), the district court
must dismiss the indictment, either with or without prejudice. 18 U.S.C. § 3162(a)(2). Because the
district court found no violation of the Speedy Trial Act, it did not address whether a dismissal should
have been with or without prejudice.

        8
        The Government notes, however, that Agent Caldwell testified to supervising the Detroit
confidential informant, including surveillance and attempting to record the July 30 and August 4, 2004
meetings, and introduced into evidence the suitcase and packages of “drugs.”
        9
          A district court’s legal conclusions and construction of the Speedy Trial Act are reviewed de
novo. United States v. Howard, 129 F.3d 1266 (Table), 1997 WL 705077, *3-*4 (6th Cir. Nov. 6, 1999)
(collecting cases). The trial judge’s findings under the Speedy Trial Act that a continuance would best
serve the ends of justice, however, is a factual determination. If the district court properly explains its
rationale for the continuance, this Court applies an abuse of discretion standard. United States v. Howard,
218 F.3d 556, 563 (6th Cir. 2000).
         In his Reply Brief, Strickland suggests that this Court engages in a “modified abuse of discretion
standard” when reviewing an alleged speedy trial violation. That standard, however, is employed to
determine whether a district court properly dismissed an indictment with or without prejudice. A district
court that does not set forth written findings containing certain statutory factors before dismissing an
indictment with prejudice is subject to a modified abuse of discretion standard. See, e.g., United States v.
Pierce, 17 F.3d 146, 148 (6th Cir. 1994).

                                                   -11-
judge's decision to grant a continuance. United States v. Monger, 879 F.2d 218, 221 (6th Cir.

1989).

         As required by the statute, the district court affirmatively set forth and weighed the

appropriate § 3161(h)(7) factors. The court provided a rationale for granting the continuance in a

written order, which clearly set forth several bases for postponing the trial date. The district court

offered both the ends of justice exception and the unavailable-witness exception as rationales for

the continuance. The court found that Agent Caldwell was essential to the Government’s

prosecution of the case and was not available. Although Strickland asserts that Agent Caldwell was

not essential, he has cited to no authority to support this proposition and failed to demonstrate that

he was prejudiced in the preparation of his defense as a result of the continuance due to the case

agent’s unavailability.

         The district court also noted that it had been “advised by both the Government’s and

Defendant’s attorneys” that they had a number of other previously scheduled matters rendering

them unavailable for trial until the end of November. (ROA at 123.) Accordingly, the district court

determined that “failure to grant a continuance until the end of November would unreasonably deny

Defendant and the Government continuity of counsel or would deny both defense counsel and the

attorney for the Government the reasonable time necessary for effective preparation for trial.”

(ROA at 123.) Although the Government requested a four-week continuance of the trial due to the

agent’s unavailability, the district court granted an eight-week ends-of-justice continuance to

accommodate the schedules of both Strickland’s counsel as well as counsel for the Government.

Strickland’s trial was reset to and began on November 28, 2006.




                                                -12-
        The district court did not err in ruling that the ends of justice would be served by the

continuance, and that it constituted excludable delay. These findings are, therefore, affirmed.

C.      Substantial Step in Furtherance of the Charged Drug Offense

        Strickland contends that the Government failed to prove that he took a substantial step

towards the commission of the attempt charge. He asserts that the district court erred in failing to

grant his motion to dismiss the indictment in which he asserted that his conduct failed to

demonstrate that the parties had reached a meeting of the minds as to such matters as price, quality,

volume, and other details of the drug transaction. Strickland emphasizes that he dealt exclusively

with law enforcement agents and confidential informants working at the direction of these officers,

and, therefore, could not have taken a “substantial step” toward the commission of the offense

because he could never possess actual narcotics. He further contends that, because no real drugs

or drug dealers were involved in the sham offense, he cannot be accountable for an attempt to

commit a drug crime. Essentially, Strickland asserts the defense of impossibility.

        Prior to trial, Strickland filed a motion to dismiss the indictment, setting forth these same

legal arguments. The district court denied the motion. In particular, the district court rejected

Strickland’s contentions that he may not be convicted of attempt to possess with intent to distribute

cocaine because the substance was an imitation, not actually a controlled drug. The court’s ruling

is supported by United States v. Pennell, 737 F.2d 521, 525 (6th Cir. 1984) (“[T]he purchase of a

noncontrolled substance that the defendant subjectively believes to be a controlled substance can

constitute an attempt to possess with intent to distribute under § 846.”). The district court also found

no merit to Strickland’s assertion that he could not be convicted of attempt to possess with intent

to distribute because the parties had no “meeting of the minds” as to the quantity and total price of


                                                 -13-
the cocaine. The trial court found that even if Strickland did not take actual, physical possession of

the sham cocaine, he still may be found to have taken a “substantial step” for purposes of the attempt

offense when his conduct, taken as a whole, corroborates a subjective intent to possess the drugs.

These conclusions are well established in this Court’s precedent. See, e.g., United States v.

Pennyman, 889 F.2d 104, 107 (6th Cir. 1989).

        As to Strickland’s contention that the district court erred in denying his motion to dismiss,

his claim is without merit. The district court correctly applied the law and properly rejected

Strickland’s assertions.10

        To the extent that Strickland challenges the sufficiency of the Government’s proof that he

committed an overt act, that assertion, too, is not supported by the evidence. This Court reviews

a “challenge to the sufficiency of the evidence by considering the evidence in the light most

favorable to the prosecution to determine whether a rational trier of fact could have found that the

essential elements of the crime were proven beyond a reasonable doubt.” United States v.

Spearman, 186 F.3d 743, 746 (6th Cir.1999); United States v. Blackwell, 459 F.3d 739,760 (6th Cir.

2006) (same). Here, ample evidence exists to support Strickland’s conviction for attempt to possess

with intent to distribute a controlled substance.

        In order to prove an attempt to commit a drug offense, the Government must establish two

essential elements: (1) the intent to engage in the prohibited criminal activity, and (2) the

commission of an overt act that constitutes a substantial step towards commission of the proscribed


        10
          In his opening Brief, Strickland framed his position as an appeal of the district court’s decision
denying his motion to dismiss the indictment. In his Reply, Strickland restructured his position as a
challenge to the sufficiency of the Government’s evidence regarding the attempt conviction. The cases
cited by the district court and Strickland’s defense of impossibility to his attempt offense are discussed
below in the context of his contention that the Government failed to prove he took a substantial step
towards the commission of the crime.

                                                    -14-
criminal activity. United States v. Pennyman, 889 F.2d 104, 106 (6th Cir. 1989) (citing United

States v. Reeves, 794 F.2d 1101, 1104 (6th Cir. 1986)). The substantial step must be comprised of

objective acts that “mark defendant’s conduct as criminal in nature.” Id. (internal quotation marks

and citation omitted); see also United States v. Bilderbeck, 163 F.3d 971, 975 (6th Cir. 1999) (same).

“The defendant’s objective conduct, taken as a whole, must unequivocally corroborate the required

subjective intent to purchase or sell actual narcotics.” Bilderbeck, 163 F.3d at 975. Under the

“substantial step” analysis, this Court assesses “whether any reasonable person could find that the

acts committed would corroborate the firmness of a defendant’s criminal intent, assuming that the

defendant did, in fact, intend to commit the crime.” Id.

       United States v. Pennell, 737 F.2d 521 (6th Cir. 1984), forecloses Strickland’s argument that

imitation narcotics cannot form the basis of conviction for attempted possession with intent to

distribute a controlled substance. In Pennell, the defendant asserted that he could not be convicted

of attempt to possess with intent to distribute cocaine because the substance he attempted to

purchase from the undercover agents, in fact, was “sham” cocaine. As this Court explained,

Pennell’s defense is essentially one of impossibility that Congress intended to eliminate in cases

prosecuted under 21 U.S.C. §§ 841(a)(1) and 846. Id. at 525. The Court held that “the purchase

of a noncontrolled substance that the defendant subjectively believes to be a controlled substance

can constitute an attempt to possess with intent to distribute under § 846.” Id. The authority in this

Circuit for this proposition is firm. Pennyman, 889 F.2d at 107 (holding that a defendant may be

found to have taken a “substantial step” for the purpose of an attempt offense even though he or she

has failed to gain possession of drugs or “sham” drugs); Bilderbeck, 163 F.3d at 976 (“[A] a

purchase is obviously not necessary for a conviction for attempted possession of narcotics.”).


                                                -15-
Strickland’s assertion that this long line of cases is distinguishable because the Government

controlled every aspect of the “attempted” transaction at issue here is supported by neither the facts

of this case nor this Court’s unfaltering precedent. Strickland actively sought five kilograms of

cocaine, negotiated the price, made a partial payment, and took possession of the imitation drugs.

Moreover, Pennell and Bilderbeck each involved reverse-buy operations controlled by the Drug

Enforcement Administration, and emphasized the important law enforcement function of the DEA’s

policy to use imitation rather than real drugs in these dangerous transactions.

       This Court has held that “when a defendant engages in active negotiations to purchase drugs,

he has committed the “substantial step” towards the crime of possession required to convict him of

attempted possession.” Bilderbeck, 163 F.3d at 971. Here, Strickland’s active negotiations to

purchase the cocaine strongly corroborate the firmness of his intent to possess it.             These

negotiations, together with the objectively overt acts of actively soliciting participation in the drug

transaction, paying the person he believed to be a drug supplier $20,000 in cash, and carrying away

a suitcase that he believed contained five kilograms of cocaine mark his conduct as criminal in

nature and comprise a substantial step towards the commission of the offense.

                                                 III.

       Because Strickland actively negotiated for a five-kilogram quantity, and exhibited that he

was predisposed to purchase a higher quantity than one kilogram of cocaine, the Government did

not engage in sentencing entrapment. Further, the district court did not abuse its discretion when

it granted an ends-of-justice continuance over Strickland’s speedy trial objection. Finally, Strickland

solicited the drug transaction and paid an undercover informant $20,000 towards the purchase of the

negotiated cocaine quantity. His suggestion that he failed to take a substantial step towards


                                                 -16-
completion of the transaction is without merit. Because Strickland has provided no basis to overturn

the jury’s verdict, we AFFIRM.




                                               -17-